Citation Nr: 1646820	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  06-12 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1987 to September 1987 and from November 1987 to August 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision of the Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for hypertension.  In July 2010, the Board, in pertinent part, remanded the issue of service connection for hypertension to the RO in Houston, Texas for additional action.  In November 2012 and September 2014, the Board, in pertinent part, again remanded this issue to the RO for additional action.  

The Board previously considered this appeal in July 2015, and remanded this issue for further development in order to clarify prior VA examination opinions.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with hypertension.

 2.  The hypertension did not have onset during active service. 

 3.  The hypertension did not manifest to a compensable degree within one year of active service.

 4.  Symptoms of hypertension were not chronic in service and were not continuous since service.

 5.  The hypertension was not caused or permanently worsened in severity by the service-connected PTSD.


CONCLUSION OF LAW

The criteria to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Hypertension

The Veteran contends that he developed hypertension as a result of service.   While the Veteran has previously stated that he is not sure when his hypertension began,  but that he was "recently diagnosed," and he feels that the condition is presumptive because, while a coronary artery risk evaluation conducted in 1989 was normal, his blood pressure was not later determined or evaluated.  See Statement In Support of Claim, received June 1, 2004.  In the alternative, the Veteran subsequently asserted that his hypertension is related to his service-connected PTSD, as the stress and anxiety related to PTSD triggered his hypertension.  See VA Form 9, received April 17, 2006.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309 (a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease develops during service, subsequent manifestations of the same chronic disease at any later date, however remote, is service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required to award service connection.  38 C.F.R. 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a certain chronic disease, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Hypertension is not a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  However, a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The term "hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 635 (26th ed. 1985).  Similarly, for VA rating purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Furthermore, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  Id.  The term "isolated systolic hypertension," means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id.

At the outset, the Board notes that the Veteran has a current diagnosis of hypertension.  The report from the December 2015 VA hypertension examination reflects that the Veteran had a current hypertension diagnosis.  VA treatment records note an initial diagnosis of hypertension since April 2004 based on a single reading.

Next, the Board finds that the weight of the evidence shows that hypertension did not have its onset during service, manifest to a compensable degree within one year of active service, or become permanently aggravated by a service-connected disability. 

The Veteran's service treatment records reflect that he exhibited elevated blood pressure readings on occasion.  A March 1991 treatment record notes that the Veteran exhibited a blood pressure reading of 137/85.  A June 1991 record noted blood pressure of 136/72.  An April 1992 record noted blood pressure of 110/90.  A January 1993 treatment record conveys that the Veteran exhibited a blood pressure reading of 141/72.  A November 1993 treatment record states that the Veteran exhibited a blood pressure reading of 138/72.  A December 1993 record notes blood pressure at 148/74 and another December 1993 record noted blood pressure of 136/93.  A June 1994 record notes blood pressure as 132/73.  Based on these records, the blood pressure readings appear high on occasion; however, they do not rise to the level of hypertension for VA purposes.  See 38 C.F.R. § 4.104 , Diagnostic Code 7101, Note (1).

Post service, a VA examination for other claims reflected a blood pressure reading from October 1994 showed 130/80.  Private treatment record in November 2000 reflected blood pressure of 156/80 and noted an assessment of hypertension.  The accompanying health history completed by the Veteran on that date listed a history of high blood pressure but did not indicate any medication for the condition.  Private records after that reflect varied findings.  For example, a record in April 2002 noted blood pressure of 129/89. A January 2003 record noted a reading of 150/88. A July 2003 record noted 120/70. An August 2003 VA treatment record noted a reading of 141/79. A November 2003 private record noted a reading of 132/90.  A June 2003 VA record noted hypertension in the review of systems. 

VA treatment records since April 2004 note that the Veteran has a history of hypertension that is treated with medication and well controlled.  However, these records do not confirm that hypertension was diagnosed by readings taken two or more times on at least three different days.  Id.

On VA examination in November 2011, the examiner noted that the Veteran was diagnosed with hypertension in 2004.  The examiner provided a supplemental medial opinion, which stated that hypertension "was not permanently aggravated by PTSD."  The examiner explained that there is no medical data to support the Veteran's claim that PTSD causes a permanent change, increase or aggravation of hypertension.  The examiner stated that "PTSD has not been established as a comorbidity for hypertension."

The Veteran was afforded another VA examination in October 2014.  The Veteran presented a history of "hypertension since 1993 that was detected at Lakeland Air Force Base in San Antonio" and "taking medication ever since."  The Veteran was diagnosed with hypertension and the date of diagnosis was reported as "1993."  The examiner concluded that it was less likely than not that the Veteran's hypertension was proximately due to or the result of the Veteran's service-connected disabilities.  The VA physician addressed neither whether the Veteran's hypertension originated during active service nor whether the Veteran's in-service elevated blood pressure readings represented the onset of his hypertension.  The AOJ noted that the examiner had failed to address the issue of whether the Veteran's hypertension originated during active service and returned the record to the examiner for clarification.  

A February 2015 addendum to the October 2014 VA examination report conveys that "no aviable (sic) record of hypertension or treatment for hypertension in his service medical records" and "his claimed condition is less likely than not incurred in service."  The VA physician again failed to discuss the Veteran's in-service elevated blood pressure readings; his subjective history of having been diagnosed with hypertension during active service in 1993; or the notation in the October 2014 VA examination report stating that the Veteran's hypertension had been diagnosed in 1993.  As a result, another VA examination was obtained in order to clarify the Veteran's diagnosis and etiology.

On VA examination in December 2015, the Veteran endorsed an initial diagnosis of hypertension during service and that he began taking medication for this condition at that time.  The examiner noted that the service treatment records and subsequent VA treatment records did not support a diagnosis for hypertension or any prescribed antihypertensives during that period.  The examiner pointed out that the service treatment records do not contain any "visits or focused assessments/treatments for elevated blood pressure that is persistent."  The examiner noted that for "repeated blood pressure measurements between 1993 and 2003, there is a notable persistent elevation primarily in diastolic elevation, usually 80-90's."  The examiner noted, "This would not have necessarily caused any concern or requirement for blood pressure treatment based on widely accepted standards at that time."  The examiner continued, "Since diastolic pressure has been persistently elevated on various records and today [the Veteran] is on lisinopril, I suspect he had a period of pre-hypertension and this resulted in his present day diagnosis of hypertension which is controlled with lisinopril."  The examiner further noted that if the question was whether hypertension existed during military service, that he did not have evidence of a diagnosis or treatment to support this.  The only consideration would be evidence from specialty clinics noting elevated diastolic pressures indicating he may have been prehypertensive.  However, the VA examiner stated, "By standards applied today for blood pressure, he would have likely been treated with a first step, low dose antihypertensive.  Unfortunately, I see no focused exam on separate occasions for the single purpose of hypertension assessment and treatment."  The examiner concluded that she was unable to find a nexus at this time.  She also commented on the lack of reliability on the specialist office readings, "measurements during times of potential elevated stress or pain which temporarily may raise pressure and are not reliable toward diagnosis."  The examiner agreed with the previous VA examination opinions that did not find a nexus between hypertension and PTSD, and added, "elevated pressure due to episodic events that cause a stress reaction do not indicate and are not appropriate to use toward the diagnostic process of hypertension.  A diagnosis of hypertension will demonstrate sustained elevated pressures requiring treatment to meet goals of blood pressure."  The examiner also found that there is a "lack of supporting or reliable evidence for a diagnosis of hypertension.  However, there is a strong suspicion for pre-hypertension.  

In a May 2016 addendum VA medical opinion, the VA examiner added, "While there is suspicion for pre-hypertension based on review of certain medical records during service time, there is no confirmation of pre-hypertension by focused exam or acceptable objective assessment criteria."  As a result, the examiner was unable to support a diagnosis of pre-hypertension (borderline high blood pressure readings) causing present day hypertension, and stated that it is less likely that there is a service connection onset or cause for hypertension.  

The Board finds this medical opinion highly probative of a finding that the Veteran did not have a diagnosis during service and also a negative nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The examiner considered the evidence and provided a full rationale.  To the extent to which the December 2015 suggested there could be in service prehypertension, he later clarified in the addendum that this was only a suspicion and there was no conclusive evidence of prehypertension.  In this regard, statements from doctors which are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993); see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that Veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the Veteran held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative).  The VA examiner's opinion is also highly probative of a negative nexus between the Veteran's current condition and any relation to his service-connected PTSD.  Id.  In the absence of probative evidence suggesting that hypertension was incurred in service or related to a service-connected disability, the Board finds that entitlement to benefits on a direct or secondary service connection basis is not warranted.  See 38 C.F.R. §§ 3.303(d), 3.310.    

However, service connection for certain diseases, such as hypertension, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran has not asserted that he was diagnosed with hypertension within one year of discharge from service.  See Statement In Support of Claim, received June 1, 2004.  Furthermore, the claims file does not contain evidence of treatment or diagnosis of hypertension within this period.  As a result, any account to the contrary is inconsistent with and outweighed by the lay and medical evidence more contemporaneous to service documenting blood pressure readings during service and for more than a year after service and failing to diagnose hypertension during that time.  While there were a couple of elevated readings during this time frame, the Board finds it significant that they were not continuously elevated and the Veteran was never required to do a multi-day blood pressure check.  Given the blood pressure readings above, the lack of diagnosis in the treatment records, the fact that the Veteran denied having a history of "heart trouble" during the course of medical treatment in service, and the earliest evidence of consistently elevated blood pressure was not shown until more than a year after service separation, the Board finds this evidence to be particularly trustworthy and of significant probative value.  Furthermore, the December 2015 VA examiner explained that the discrepancies of any abnormal blood pressure readings were not likely due to symptoms of hypertension based on the lack of focused examinations or acceptable objective assessment criteria.  For these reasons, the Board does not find the Veteran's assertion of hypertensive symptoms during and since service to be credible; therefore, it is of no probative value.

Although the Veteran has implied that hypertension may have begun during service and was chronic during that period, hypertension is not a simple medical condition capable of lay diagnosis, and involves complex body systems, particularly the vascular system, that are unseen by the lay person.  The December 2015 VA medical examiner, unlike the Veteran, has medical expertise and is able to render a competent medical opinion regarding the probability of a nexus relationship between hypertension and service.  While the Veteran is competent to report high blood pressure readings, he is not competent to diagnose hypertension or render an opinion regarding its etiology.  Such opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a layperson.  Furthermore, the Veteran has been inconsistent in reporting the date of onset over the years.  In some statements he seems to indicate it was diagnosed after service, others he argues it was during service.  In some statements he reported he has taken medication consistently since service; however, treatment records from service and post-service do not reflect medication until years after service.  Significantly, his health history form in November 2000 completed for medical care with a private physician noted a history of hypertension but only indicated he took ibuprofen and did not list any medication used to treat hypertension.  The December 2015 VA examiner also explained that any isolated blood pressure readings during service were not indicative of the current diagnosis for hypertension, which means that the Veteran's symptoms were not chronic during service.  

In this case, the Veteran's opinion that he had symptoms of hypertension during and continuously since service is outweighed by other, more credible and probative evidence of record such as the service treatment records showing normal blood pressure readings at the time of service and thereafter; post-service evidence showing blood pressure and vascular system within normal limits with no report or symptoms of hypertension until more than a year after service separation; and the December 2015 VA medical opinion that that the isolated, elevated blood pressure readings during service were not symptoms of pre-hypertension or otherwise related to PTSD or another service-connected disability, as well as the post-service evidence showed no hypertension until more than a year after service separation.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

After a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against finding that the Veteran's hypertension began in service, showed chronic symptoms in service, manifested to a compensable degree within one year of service, or was continuous since service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in July 2007, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the July 2007 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in November 2011, October 2014, and December 2015.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in July 2015.  The Board instructed the AOJ to obtain another VA examination opinion and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for hypertension is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


